Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (i.e., claims 11-13 and 17 directed to a comestible powder comprising a peptide up to 50 amino acids and comprising an amino acid sequence having at least 80% identity to the amino acid sequence of SEQ ID NO: 154) in the reply filed on November 30, 2022, is acknowledged.  Additionally, Applicant's election with traverse of Species A (i.e., a single and specific peptide as SEQ ID NO: 154) in the reply filed on November 30, 2022, is acknowledged.  
Regarding the species election, the traversal of is on the grounds that the Examiner has not articulated how the search and/or examination for the peptide of SEQ ID NO: 154 and its variants is a serious burden required under MPEP 808.02 (See Applicant’s Response received on 11/30/22, pg. 3).  In light of Applicant’s amendments to claim 11 such that the peptide has at least 80% identity to SEQ ID NO: 154, the species election has been rendered moot.  Therefore, the species election is hereby removed. 
The grouping requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Claims 1-10 were originally filed on January 5, 2020. 
The amendment received on March 22, 2021, canceled claims 1-10; and added new claims 11-17.  The amendment received on May 21, 2019, amended claims 1-2 and 41-42.  The amendment received on November 30, 2022, amended claims 11-12 and 14.
Claims 11-17 are currently pending and claims 11-13 and 17 are under consideration as claims 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 30, 2022.

Priority
The present application is a continuation of U.S. Application No. 15/744,403, filed on January 12, 2018, which claims status as a 371 (National Stage) of PCT/EP2016/067098 filed July 18, 2016, and claims priority under 119(a)-(d) to European Application No. 15177018.7 filed on July 16, 2015. 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) for European Application No. 15177018.7 in U.S. Application No. 15/744,403, which papers have been placed of record in the file.  Please note that the European application is in English and therefore no further action is necessary.

Information Disclosure Statement
 The information disclosure statements (IDSs) submitted on June 14, 2021; and August 5, 2021, are being considered by the examiner. 
Please note that the FP documents and NPL documents 1-22 cited in the IDS received on June 14, 2021, has been crossed out and not considered because a copy of each document has not been provided and/or a statement indicating that a copy was previously provided in a parent application pursuant under 37 CFR 1.98. 

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Please note that the Examiner is interpreting the scope of claim 11 as open-ended where the peptide has a length ranging from 9-50 amino acids long when the peptide comprises SEQ ID NO: 154.  Such an interpretation is because SEQ ID NO: 154 is 11 amino acids in length whereby at least 80% identity to SEQ ID NO: 154 correlates to requiring 9 of the 11 amino acid residues of the sequence.  Therefore, the scope of claim 1 is analogous to “comprising the sequence of SEQ ID NO: 1” above.
	 Please note that the Examiner is interpreting the scope of claim 12 as open-ended requiring 100% identity to SEQ ID NO: 154 but with one deleted amino acid residue and with any N-/C-terminal additions up to 50 total amino acids.  It is noted that the any residue within SEQ ID NO: 154 can be the deleted residue.  Therefore, the scope of claim 12 is analogous to “comprising the sequence of SEQ ID NO: 1” above.

Claim Interpretation
	The Examiner would like to point out the following interpretation for each claim. 
Regarding claim 11, it is noted that SEQ ID NO: 1 is the amino acid sequence of a protein derived from the vicilin protein of the Garden pea (See instant specification, pg. 53, top sequence) (See also, UniProt Accession No. P13918, 2 pages (2010)).  It is also noted that instant SEQ ID NO: 154 is a fragment of SEQ ID NO: 7 (i.e., deletion of the three N-terminal residues), which is indicated as a fragment of SEQ ID NO: 1.  As such, instant SEQ ID NO: 154 is a pea protein fragment of the Garden pea protein.  
Additionally, pursuant to MPEP 2111.01, under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention.  It is noted that the instant specification does not define “comestible”.  As such, the plain and ordinary meaning of the word applies.  Merriam-Webster defines comestible as edible or food (See Merriam-Webster, “Definition of comestible,” available online at https://www.merriam-webster.com/dictionary/comestible, 12 pages (accessible on 6/5/19) at pg. 2).  As such, the composition of claim 11 must be edible thereby excluding any peptides that comprise SEQ ID NO: 154 and are up to 50 amino acids or any additional components that would not be edible.  

Claim Objections
Claim 11 is objected to because of the following informalities: claim 11 recites, “comprises an amino acid sequence at least 80% identity to the amino acid SEQ ID NO: 154.”  It is respectfully requested that claim 11 recites, “comprises an amino acid sequence having at least 80% identity to the amino acid sequence SEQ ID NO: 154.”  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-13 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a natural product) without significantly more.  
Claim 11 is directed to a comestible powder composition comprising a peptide that is up to 50 amino acids in length and comprises an amino acid sequence having at least 80% identity to the amino acid sequence SEQ ID NO: 154.  Claim 12 is directed to where the amino acid sequence has 1 amino acid deletion compared with SEQ ID NO: 154.  Claim 13 is directed to where the comestible powder is a nutritional supplement or a food additive.  Claim 17 is directed to where the comestible powder composition is part of a confectionary bar or beverage.  Please see the “Sequence Interpretation” section above for the scope of claims 11 and 12.  
The claimed powder comprises a natural product.  More specifically, vicilin from pea comprises the amino acid sequence of instantly claimed SEQ ID NO: 154 and as evidenced by Watson et al (Biochem. J., 1988, 251, pages 857-864) (cited in the IDS received on 1/12/18), vicilin from pea is a naturally occurring protein.  Moreover, UniProt Database P13918 depicts the full length vicilin pea protein that comprises SEQ ID NO: 154.  As such, a fragment ranging from residues 149-159 of SEQ ID NO: 1 (i.e., SEQ ID NO: 154), which is 11 amino acids in length, constitutes a fragment of a naturally occurring pea protein.  Plus, limiting the size of the peptide to up to 50 amino acids in length does not constitute a markedly different characteristic when compared to the naturally occurring counterpart without evidence to the contrary.  Furthermore, GenBank Accession No. OXB77465 depicts the full length of a hypothetical protein of Colinus virginianus (northern bobwhite) that comprises SEQ ID NO: 154 with one deleted residue at the N-terminus of SEQ ID NO: :154 (See NCBI Database, GenBank Accession No. OXB77465, 6 pages (2017) (i.e., residues 2-11 of SEQ ID NO: 154 is 100% identical to residues 945 to 953 of the full length protein).  Moreover, although claim 11 recites that the composition is in the form of powder, naturally occurring pea proteins can be in powder form as evidenced by the Texas Health Resources article (See Texas Health Resources, “Pea is for Protein: What You Need to Know About Pea Protein Powder,” available online at https://areyouawellbeing.texashealth.org/pea-protein-need-know-pea-protein-powder/, 7 pages (2017)).  Similarly, although claim 17 recites that the comestible powder composition is part of a confectionary bar or beverage, there is no indication that the structure of SEQ ID NO: 154 have been altered such that it results in a marked different structure when compared to its natural counterpart.  
Additionally, it is noted that there is no indication in the instant specification that a bar or beverage comprising the comestible powder composition alters the structure of the naturally occurring peptide fragment of SEQ ID NO: 154.  Notably, instant claim 17 is distinguishable from Example 2 in the Subject Matter Eligibility Examples: Nature-Based Products Guidance because the instantly claimed bar or beverage does not require the presence of an additional agent that would alter the structure and/or properties of the peptides in the comestible powder composition.  As stated in Example 2, the presence of an effective amount of a preservative results in the claimed combination being markedly different from properties of the naturally occurring component by itself in nature by slowing the naturally occurring component from spoiling.  In contrast to Example 2, the instantly claimed bar or beverage does not require the presence of any additional components that would alter the structure and/or properties of the peptides in the comestible powder composition.  As such, claims 11-13 and 17 encompass a naturally occurring peptide fragment, which is not markedly different from its naturally occurring counterpart because it convey the same genetic information.  
Moreover, it is noted that the claim 13 is directed to only functional/intended use limitations of the composition and does not impart structure to the claimed comestible powder composition.  As such, without evidence to the contrary, the naturally occurring peptides/fragments disclosed by Watson et al. and/or the UniProt reference would inherently function a nutritional supplement or a food additive.  Thus, claim 13 encompasses a naturally occurring peptide/fragment, which is not markedly different from its naturally occurring counterpart because it conveys the same genetic information.  
This judicial exception is integrated into a practical application because claims 11-13 and 17 recite that the composition is a comestible (i.e., edible or food) powder composition, claim 13 recites that the comestible powder is a nutritional supplement or a food additive, and claim 17 recites that the bar or beverage comprising the comestible powder composition is confectionary (i.e., sweet).  However, such recitations do not add a meaningful limitation as they merely recite an inherent function and/or intended use of the naturally occurring peptide/fragment and are nothing more than an attempt to generally link the product of nature to a particular technological environment. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the structure of the claimed composition does not require a modification that is significantly more than the naturally occurring peptide/fragment in order to result in a markedly different composition.  Similarly, a bar or beverage comprising the comestible powder composition as recited in instant claim 17 do not modify the structure of the naturally occurring peptide/fragment in order to result in a markedly different composition without evidence to the contrary.  Thus, the additional elements do not amount to significantly more than the judicial exceptions themselves.
Accordingly, it is the Examiner’s position that the claimed comestible powder composition as recited in instant claim 11 and the confectionary bar or beverage comprising the comestible powder composition in instant claim 17 are directed to a “product of nature” exception without significantly more because each do not exhibit markedly different characteristics from their naturally occurring counterparts in their natural state.  More specifically, the claimed nature-based product is derived from a naturally occurring pea protein, and thus, the comparison is with the naturally occurring pea protein.  It is noted that the claimed peptide/fragment is identical in amino acid sequence and structure to the naturally occurring peptide/fragment.  Thus, the claims 11-13 and 17 encompass patent ineligible subject matter. 
	
Examiner Comment
	Notwithstanding the 101 rejection above, with respect to prior art, the claimed invention recited in instant claims 11-13 and 17 are free of the art.  The closest prior art is Eriksen et al. U.S. 5,520,935 (cited in the IDS received on 6/14/21).  Eriksen et al. teaches pea protein hydrolysates with very high purity and with organoleptic properties and methods for producing these hydrolysates (See Eriksen abstract).  Although Eriksen et al. demonstrates the size of the hydrolysate fragments in Figure 2 where the majority of the fragments are less than 20 amino acids in length, Eriksen et al. did not identify the specific amino acid sequences.  Nor is there an indication that the pea protein hydrolyzed by Eriksen et al. is vicilin.   
	Additionally, Georgi et al. U.S. Publication No. 2015/0174192 A1 (effective filing date of 3/29/11) (cited in the IDS received on 6/14/21) teaches a preferred composition where a pea protein hydrolysate is obtained by hydrolyzing the pea protein legumin A or vicilin using protease trypsin (See Georgi specification, paragraph [0016], [0027]).  The pea protein hydrolysates taught by Georgi et al. are SEQ ID NOs: 1-2 and 14-15 (See Georgi specification, paragraph [0016]), which are not 100% identical to instantly claimed SEQ ID NO: 154.  Georgi et al. also teaches that the pea protein hydrolysates can be easily added to infant formulas, toddler products, and products for young people thereby constituting a comestible composition that can be a food additive (See Georgi specification, paragraph [0017], [0034]).  
	Accordingly, the instantly claimed invention is free of the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654